326 S.W.3d 97 (2010)
STATE of Missouri, Respondent,
v.
Freddie BATISTE, Jr., Appellant.
No. WD 71303.
Missouri Court of Appeals, Western District.
September 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 7, 2010.
Ellen H. Flottman, Columbia, MO, for Appellant.
John M. Reeves, Jefferson City, MO, for Respondent.
Before Lisa WHITE HARDWICK, C.J., JAMES EDWARD WELSH, and KAREN KING MITCHELL, JJ.
Prior report: 264 S.W.3d 648.

ORDER
PER CURIAM:
Freddie Batiste, Jr., appeals the circuit court's judgment convicting him as a prior offender of abuse of a child. We affirm. Rule 30.25(b).